Citation Nr: 0916973	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-24 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an extraschedular rating for a right knee 
disability.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), to include on an extraschedular basis.

3. Entitlement to extension of a temporary total rating 
beyond March 31, 2004, related to convalescence following 
left knee surgeries.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to 
December 1972.  These matters are before the Board of 
Veterans' Appeals (Board) from rating decisions of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  The procedural history of these claims 
requires some explanation.  In November 2002, the Veteran 
filed a claim for a TDIU and for an increased rating of the 
right knee disability in the event his TDIU claim was not 
approved.  A December 2002 rating decision denied the TDIU 
claim, and an August 2003 decision denied his claim for an 
increased rating.  The Veteran perfected appeals of both of 
these rating decisions. 

In a February 2005 rating decision, the RO denied service 
connection for a left knee disability, and a temporary total 
rating pursuant to 38 C.F.R. § 4.30.  He perfected his appeal 
from that rating action.  In November 2007, the RO granted 
service connection for a left knee disability, and assigned a 
temporary total rating for that disorder from January 26, 
2004 (the date of the Veteran's claim), through March 31, 
2004; the Veteran contends that the temporary total rating 
should extend through May 2004.

The Veteran testified at a Board hearing held at the RO in 
August 2006.  The Board remanded this case in November 2006 
for further development.  In July 2008, the Board denied the 
claim for a schedular rating in excess of 30 percent for the 
right knee disability, and remanded for further adjudication 
entitlement to an extraschedular rating for the right knee 
disability, entitlement to a TDIU, and extension of a 
temporary total rating for the left knee disability.



FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee 
disability picture has been exceptional and has caused marked 
interference with employment.

2.  The Veteran's claim for a TDIU is moot.

3.  Left knee surgeries in November and December 2003 did not 
result in severe post-operative residuals that necessitated 
convalescence beyond March 31, 2004, and there is no 
indication that residuals of the left knee surgeries caused 
the Veteran any further inability to work.  


CONCLUSIONS OF LAW

1.  An extraschedular 100 percent rating is warranted for the 
right knee disability.  38 C.F.R. § 3.321 (2008).

2.  The claim for TDIU is dismissed as moot.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. § 20.101.

3.  The criteria for extension of a temporary total rating 
beyond March 31, 2004, for convalescence following left knee 
surgeries have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.30 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of the claim for an extraschedular rating for the right knee 
disability, there is no reason to belabor the impact of the 
VCAA on this matter, because any error in notice content or 
timing is harmless.  Additionally, for the claim regarding 
TDIU, further discussion of the impact of the VCAA is not 
necessary as the claim is being dismissed as moot.

Regarding the claim for an extension of the temporary total 
rating for the left knee disability, as the rating decision 
on appeal granted service connection and a temporary total 
rating and effective date for the award, statutory notice had 
served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A September 2005 statement of the case (SOC) (issued 
in conjunction with the Veteran's original appeal of the 
denial of service connection for a left knee disability and 
an associated temporary total rating) provided the Veteran 
with notice of the criteria of 38 C.F.R. § 4.30.  A December 
2008 supplemental statement of the case (SSOC) provided 
notice on the "downstream" issue of entitlement to 
extension of a temporary total rating and readjudicated the 
matter after the appellant and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran has had ample opportunity to respond/supplement the 
record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  He has not alleged that notice in 
this case was less than adequate.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008) (holding that "where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

The Veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in February 2004.  He 
has not identified any pertinent evidence that remains 
outstanding.  The Board notes that its July 2008 remand 
instructed that the remanded issues be initially 
readjudicated by a rating decision and that if the benefits 
sought on appeal were not granted a SSOC should be issued.  
The RO did not issue a rating decision in these matters; 
rather it issued its readjudication solely via SSOC.  The 
Board concludes that the RO's actions substantially complied 
with the remand instructions as there is no statutory or 
regulatory prohibition on the use of a SSOC to announce a 
decision after readjudication of a claim.  Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006); see also Dyment v. 
West, 13 Vet. App. 141 (1999) (finding that remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
there is substantial compliance with the Board's remand 
instructions).  It is also notable the Veteran is not 
prejudiced by the lack of issuance of a rating decision as he 
is essentially being afforded a broader scope of review of 
his claims, particularly regarding the claim for an extension 
of a temporary total rating.  Thus, VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claims. 

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.
Extraschedular Evaluation

As noted, the Board's July 2008 decision denied a schedular 
rating in excess of 30 percent for the service-connected 
right knee disability, and the current appeal is limited to 
consideration of whether an extraschedular rating is 
warranted.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of Compensation and Pension Service (C&P) to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

The record reflects the Veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  
According to the October 1998 Administrative Law Judge (ALJ) 
decision granting entitlement to such benefits from March 
1997, the award was based on the right knee disorder and its 
effect in precluding the Veteran from performing past 
relevant work as a corrections officer, maintenance man, 
dishwasher or farm hand.  The ALJ concluded the Veteran had 
the capacity to perform some sedentary occupations, but 
lacked the transferable skills for those occupations.

A March 2000 physician's statement on behalf of the Florida 
Retirement System finds that the Veteran was permanently 
incapable of any kind of work and totally and permanently 
disabled from gainful employment as a result of his right 
knee disability.  

A June 2000 physician's statement on behalf of the Florida 
Retirement System concludes that the Veteran could not 
perform his present work, but was capable of performing a 
different line of work.

An August 2002 VA vocational rehabilitation assessment report 
notes the Veteran has to keep his right leg elevated if he 
does any prolonged sitting and that he avoids prolonged 
walking and standing as they exacerbate his right knee 
disability.  It was noted he had a nonservice-connected 
disorder of degenerative disc disease of the low back that 
also contributed to his avoidance of prolonged sitting.  He 
required the use a cane or wheelchair for ambulation.  The 
report concludes that he had limited functional capacity for 
sedentary to light duty work, with no skills transferable to 
a sedentary occupation and that a program of vocational 
rehabilitation was not reasonably feasible due to the 
severity of his disabling conditions.

On his November 2002 VA Form 21-8940, the Veteran reported he 
last worked full time in 1993 as a corrections officer, and 
that he left his job on account of the right knee disorder.  
He reported completing 2 years of college.

At his August 2006 hearing before the undersigned, the 
Veteran testified that he last worked around 1994, at which 
time he sustained an injury to his service-connected right 
knee at work.  He had not attempted to work since that time.

On March 2007 VA examination the Veteran reported using a 
brace and cane daily; he had limited ability to stand or 
walk.  The examiner concluded that the knee did not produce 
any general occupational effect because the Veteran was not 
employed, and that the knee had only a mild to moderate 
effect on activities of daily living (except for sports, 
which the knee precluded).

An October 2008 opinion from the Director of C&P notes that 
the Veteran was awarded SSA disability from March 1997 based 
on osteoarthritis of the right knee.  The Director noted the 
ALJ's conclusions that the Veteran could not perform past 
occupations, the Veteran's advanced age by SSA standards, and 
his level of education.  He also discussed the Veteran's 
employment history from 1988 to May 1993, when he retired 
from his job as a corrections officer.  The Director 
concluded that the Veteran's disability picture was not so 
unusual or exceptional that it would render application of 
the regular rating criteria impractical but the 
symptomatology and corresponding functional loss and economic 
impairment contained in the evidentiary record were 
contemplated by the schedular rating assigned to the service-
connected right knee disability.  Hence, the Director found 
that further consideration of any factors associated with 
assignment of an extraschedular evaluation were unwarranted.  

Although the Board may not assign an extraschedular rating in 
the first instance, the Board is not restricted from 
reviewing the denial of an extraschedular rating on appeal.  
See Floyd v. Brown, 9 Vet. App. 88, 96-7 (1996) (stating that 
once the Board properly refers an extraschedular rating issue 
to the Director of C&P for review, the appellant may 
"continue[ ] to appeal the extraschedular rating aspect of 
this claim"); see also 38 U.S.C. § 7104(a) ("All questions 
in a matter . . . under section 511(a) . . . subject to 
decision by the Secretary shall be subject to one review on 
appeal to the . . . Board.").  Hence, the Board has 
jurisdiction to review whether the C&P Director's decision 
not to award an extraschedular rating was appropriate under 
all three elements set forth in Thun, 22 Vet. App. at 115-16.  
38 C.F.R. § 3.321(b).

Upon review of the pertinent evidence of record, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board disagrees with the opinion of the Director of C&P and 
finds that it was not based on consideration of all of the 
evidence of record.  Specifically, it does not appear the 
Director considered March and June 2000 opinions or the 
August 2002 VA vocational rehabilitation report.  Based on 
the criteria of Thun, the Board is of the opinion that the 
service-connected right knee disability picture presents such 
an unusual and exceptional disability picture that the 
available schedular evaluations for the right knee are 
inadequate.  The record shows the Veteran's service-connected 
right knee disability causes him marked interference with 
employment.  The Veteran stopped working in 1993 because of 
his right knee disability and he has not worked since then as 
a result of the disability and his associated inability to 
pursue sedentary or other employment.  An October 1998 SSA 
decision determined he was unemployable solely because of his 
right knee disability.  A March 2000 physician found that the 
right knee disability made the Veteran permanently incapable 
of any kind of work, while a June 2000 physician found the 
disability prevented him from working in his chosen 
profession.  In August 2002, VA's vocational rehabilitation 
service determined the Veteran had no skills that could be 
transferred even to sedentary employment and that a 
vocational rehabilitation program would be unsuccessful.  

Hence, the Board concludes the totality of this evidence 
shows the Veteran's right knee disability causes him marked 
interference with employment.  As a result, a 100 percent 
evaluation on an extraschedular basis for the right knee 
disability is warranted.  38 C.F.R. § 3.321; see Floyd v. 
Brown, 9 Vet. App. 88, 97 (1996) (noting that 38 C.F.R. 
§ 3.321 does not give concrete standards or guidance for 
assigning a percentage rating on an extraschedular basis and 
that, as a result, the Board's failure "to clearly 
articulate reasons or bases is not altogether unexpected").  

TDIU 

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5).  VA's General Counsel 
has held that a claim for TDIU may not be considered when a 
schedular 100 percent rating is in effect.  VAOPGCPREC 6-99, 
64 Fed. Reg. 52375 (1999).  As the above decision grants the 
Veteran a 100 percent rating, albeit on an extraschedular 
basis, for the service-connected right knee disability, the 
Veteran's claim for TDIU is rendered moot.  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994) (finding that a claim for 
TDIU presupposes that the rating is less than 100 percent).  
Hence, as there remains no allegation of errors of fact or 
law for appellate consideration, the Board does not have 
jurisdiction to review the appeal and it is dismissed as 
moot.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.

Extension of a Temporary Total Disability Rating under 
38 C.F.R. § 4.30

The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total evaluations based upon convalescence provide that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted.  Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in (1) surgery 
necessitating at least one month of convalescence, (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30.

In addition, if VA assigns a temporary total rating, such 
will be followed by appropriate schedular evaluations; a 
reduction in the total rating will not be subject to the 
notice and procedural requirements of 38 C.F.R. § 3.105(e).  
Extensions of one, two or three months beyond the initial 
three months may be made under paragraph (a)(1), (2), or (3) 
of § 4.30.  Extensions of one or more months up to six months 
beyond the initial six months period may be made under 
paragraph (a)(2) or (3) of this section upon approval of the 
Adjudication Officer.  38 C.F.R. § 4.30(b).

Notations in the medical records as to a Veteran's incapacity 
to work after surgery must be taken into account in the 
evaluation of a claim brought under the provisions of 
38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 
(1995).  The United States Court of Appeals for Veterans 
Claims (Court) has defined convalescence as "the stage of 
recovery following an attack of disease, a surgical 
operation, or an injury."  Felden v. West, 11 Vet. App. 427, 
430 (1998) (citing DORLAND'S ILLUSTRATED MED. DICTIONARY).  The 
Court also defined recovery as "the act of regaining or 
returning toward a normal or healthy state."  Id. (citing 
WEBSTER'S MED. DESK DICTIONARY 606 (1986)).  In other words, the 
purpose of a temporary total evaluation under the criteria of 
38 C.F.R. § 4.30 is to aid the Veteran during the immediate 
post-surgical period when he or she may have incompletely 
healed wounds or may be wheelchair-bound, or when there may 
be similar circumstances indicative of transient 
incapacitation associated with recuperation from the 
immediate effects of an operation.  

Private medical records from Dr. D. K. show the Veteran 
underwent a left knee arthroscopy in November 2003 because of 
a septic left knee with complex tear of the lateral meniscus 
and mild tricompartmental degenerative joint disease.  
Subsequent to surgery, the Veteran experienced persistent 
infection and edematous synovium of the left knee and 
underwent two more surgeries in December 2003-an arthroscopy 
with tricompartmental debridement and arthrotomy of the left 
knee with open synovectomy for a septic knee.

January through April 2004 private treatment records show the 
Veteran was ambulating with a walker and undergoing physical 
therapy at VA.  The incision was noted to be well-healed and 
the left leg was neurovascularly intact.  In March 2004, it 
was noted there was no evidence of deep infection.  The 
Veteran was having some difficulty achieving improved range 
of motion.  It was felt that further surgical management was 
not indicated at that time and that the Veteran would 
gradually regain improved motion.  In April 2004, it was 
noted his range of motion had slightly improved since he was 
last seen in March.  He did not complain of any left knee 
pain.  Mild swelling without warmth was noted.  Dr. D. K. 
told the Veteran he was slowly improving and that it would 
take some time before his full range of motion would return.  
The Veteran understood he may never have full left knee 
extension.

A January 2004 VA treatment record shows the Veteran reported 
experiencing intense pain in his left knee when trying to go 
to bed at night.  There was minimal edema in the left knee 
and no erythema noted.

On February 2004 VA examination it was noted the Veteran 
walked with a bent left knee and an antalgic gait using a 
walker.  He had an 18 centimeter well healed midline scar on 
his left knee.  He had an enlarged patella with limited 
motion and poor strength in his quadriceps.  His range of 
motion was from 27 degrees to 72 degrees.  

A May 2004 VA physical therapy treatment record shows the 
Veteran reported his left leg hurt and that he tried to move 
and stretch it all day long.  His progress had been extremely 
slow during the last month with little improvement in range 
of motion.  He was noted to be independent in his home 
exercise program; he was discharged from VA physical therapy 
and it was recommended he continue with the home exercise 
program.  

The Veteran alleges that the temporary total convalescent 
rating should be extended through the end of May 2004 as he 
experienced post-operative complications.  The Board finds, 
however, that prior to April 2004, the Veteran was undergoing 
physical therapy for his left knee to work on improving his 
range of motion.  Further, the evidence does not show that 
the left knee disability required the use of a wheelchair or 
crutches.  Although private and VA treatment records note in 
April 2004 that the increase in range of motion was slow 
going, § 4.30 does not provide for extension of a temporary 
total rating on that basis.  The fact that physical therapy 
included working on increasing his range of motion is 
evidence against a finding that he had therapeutic 
immobilization of the left knee as such immobilization would 
prohibit range of motion.  Although he was using a walker 
into at least April 2004 to aid with walking, its use was not 
shown to be related to a prohibition against regular weight 
bearing, as it was used to provide the Veteran more support 
with walking and weight bearing.  See DORLAND'S ILLUSTRATED MED. 
DICTIONARY 2057 (30th ed. 2003).  No other criteria for 
extension of a post-surgical convalescent rating are 
implicated as the wound was noted to be well healed as of 
January 2004.  The surgeries did not involve amputation and 
did not require a body cast.  There was no showing that house 
confinement was involved.  Further, as the Veteran has been 
unemployed since about 1994, there is no indication in any of 
the medical records or lay statements from the Veteran that 
the left knee surgeries caused any further incapacity to 
work.  
In summary, the Board finds that the preponderance of the 
evidence is against extension of the convalescent period 
beyond March 31, 2004.  Under the circumstances the benefit 
of the doubt doctrine is not for application and the claim 
must be denied.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001). 


ORDER

An extraschedular 100 percent rating for the service-
connected right knee disability is granted, subject to the 
regulations governing the payment of monetary awards.

The claim for TDIU is dismissed.

Entitlement to extension of a temporary total disability 
evaluation under the provisions of 38 C.F.R. § 4.30 beyond 
March 31, 2004, for convalescence following left knee 
surgeries is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


